Name: 2009/326/EC: Decision of the European Parliament and of the Council of 11Ã March 2009 on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: cooperation policy;  management;  EU finance;  European construction;  EU institutions and European civil service;  deterioration of the environment
 Date Published: 2009-04-17

 17.4.2009 EN Official Journal of the European Union L 98/38 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2009 on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2009/326/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 26 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), and in particular Article 4(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion. (3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised. (4) Romania submitted an application to mobilise the Fund, concerning a disaster caused by floods. The Commission considers that the application meets the conditions set out in Article 2 of Regulation (EC) No 2012/2002, and therefore proposes to authorise the corresponding appropriations, HAVE DECIDED AS FOLLOWS: Article 1 In the general budget of the European Union for the financial year 2009, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 11 785 377 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 11 March 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 311, 14.11.2002, p. 3.